 1   Michael P. Lehmann
     Arthur N. Bailey, Jr.
 2   HAUSFELD LLP
     600 Montgomer Street, Suite 3200
 3   San Francisco, CA 94111
     Telephone: (415) 633-1908
 4   Facsimile: (415) 358-49800
     mlehmann@hausfeldllp.com
 5   abailey@hausfeldllp.com

 6   Class Counsel

 7   [Additional counsel on signature page]

 8

 9                                UNITED STATES DISTRICT COURT
10              EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
11

12   CLIFFSTAR CORPORATION,                           Case No. 09-cv-00442 KJM EFB
     on behalf of itself and all others similarly
13   situated,
                                                      STIPULATION AND [PROPOSED]
14                            Plaintiffs,             ORDER TO DISMISS DEFENDANTS
                                                      INGOMAR PACKING COMPANY,
15                 v.                                 GREGORY PRUETT, LOS GATOS
                                                      TOMATO PRODUCTS AND STUART
16   SK FOODS, L.P., INGOMAR PACKING                  WOOLF
     COMPANY, LOS GATOS TOMATO
17   PRODUCTS, SCOTT SALYER, STUART
     WOOLF and GREG PRUETT,                           Place: Courtroom 3
18                                                    Judge: Hon. Kimberly J. Mueller
                              Defendants.
19

20

21          WHEREAS, on March 12, 2009, an Order was entered consolidating the class action
22   cases Four in One Company v. SF Foods, LP, et al. (Case No. 2:08-cv-03017-KJM-EFB),
23   Diversified Foods and Seasoning, Inc. v. SK Foods, et al. (Case No. 2:08-cv-03074 KJM-EFB),
24   Bruce Foods Corporation v. SK Foods, LP, et al. (Case No. 2:09-cv-00027-KJM-EFB), and
25   Cliffstar Corporation v. SK Foods, LP, et al. (Case No. 2:09-cv-00442-KJM-EFB) for pretrial
26   purposes (“the Consolidated Cases”); and
27

28
     STIPULATION AND ORDER                          -1-                        CASE NO. 09-CV-00442
 1          WHEREAS on March 20, 2009 Hausfeld LLP and Quinn Emmanuel were appointed as
 2   Interim Co-Lead Counsel (“Class Counsel”) for the Consolidated Cases and a Consolidated Class
 3   Action Complaint was filed on November 9, 2009; and
 4          WHEREAS, on August 18, 2014, the Court issued an Amended Order Granting Plaintiffs’
 5   Motion for Final Approval of Class Settlement between Class Counsel and Defendants Ingomar
 6   Packing Company, Gregory Pruett, Los Gatos Tomato Products, and Stuart Woolf (“the Settled
 7   Defendants”) in the lead case Four in One Company v. SF Foods, LP, et al. (Case No. 2:08-cv-
 8   03017-KJM-EFB) resolving all claims in the Consolidated Class Action Complaint as to the
 9   Settled Defendants; and
10          WHEREAS, all funds from the Class settlements with the Settled Defendants have been
11   paid and distributed to the Class, and the only funds left to be distributed to the Class are those
12   pursuant to the Bankruptcy Plan in the Chapter 11 bankruptcy action filed by Defendant SK
13   Foods, L.P. in the United States Bankruptcy Court for the Eastern District of California (Case No.
14   09-29162-D-11); and
15          WHEREAS, on August 7, 2017, the Court issued a Final Judgment Order in lead case
16   Four in One Company v. SF Foods, LP, et al. (Case No. 2:08-cv-03017-KJM-EFB) dismissing on
17   the merits and with prejudice the Consolidated Class Action Complaint against the Settled
18   Defendants;
19          NOW THEREFORE, the parties hereby stipulate, subject to this Court's approval, that the
20   Settled Defendants be dismissed with prejudice from this action. The action remains active and
21   pending as to Defendants SK Foods, L.P. and Scott Salyer.
22
     DATED: April 10, 2019                    By:     /s/ Arthur N. Bailey, Jr.
23                                                  Michael P. Lehmann
                                                    Arthur N. Bailey, Jr.
24                                                  HAUSFELD LLP
                                                    600 Montgomer Street, Suite 3200
25                                                  San Francisco, CA 94111
                                                    Telephone: (415) 633-1908
26                                                  Facsimile: (415) 358-49800
                                                    mlehmann@hausfeldllp.com
27                                                  abailey@hausfeldllp.com
28
     STIPULATION AND ORDER                             -2-                           CASE NO. 09-CV-00442
 1   DATED: April 10, 2019   By: /s/ Steig Olson (as authorized on 4/9/2019)
                                Stephen R. Neuwirth
 2                              Steig Olson
                                QUINN EMANUEL URQUHART & SULLIVAN,
 3                              LLP
                                51 Madison Avenue, 22nd Floor
 4                              New York, New York 10010
                                Telephone: (212) 849-7000
 5                              Facsimile: (212) 849-7100
                                stephenneuwirth@quinnemanuel.com
 6                              steigolson@quinnemanuel.com
 7                                 Class Counsel
 8
     DATED: April 10, 2019   By:     /s/ Sujal Shah (as authorized on 4/9/2019)
 9                                 Sujal Shah
                                   MORGAN, LEWIS & BOCKIUS LLP
10                                 One Market Street, Spear Tower
                                   San Francisco, CA 94105-1596
11                                 Telephone: (415) 442-1000
                                   Facsimile: (415) 442-1001
12                                 Sujal.shah@morganlewis.com
13                                 Attorneys for Defendant Ingomar Packing Company
14

15   DATED: April 10, 2019   By: /s/ George A. Nicoud III (as authorized on 4/9/2019)
                                George A. Nicoud III
16                              GIBSON DUNN & CRUTCHER, LLP
                                555 Mission Street, Suite 3000
17                              San Francisco, CA 94105-2933
                                Telephone: (415) 393-8200
18                              Facsimile: (415) 393-8306
                                tnicoud@gibsondunn.com
19
                                   Attorneys for Defendant Los Gatos Tomato Products
20

21

22   DATED: April 10, 2019         By: /s/ Miles Ehrlich (as authorized on 4/9/2019)
                                   Miles Ehrlich
23                                 RAMSEY & EHRLICH LLP
                                   803 Hearst Avenue
24                                 Berkeley, CA 94710
                                   Telephone: (510) 548-3600
25                                 Facsimile: (510) 291-3060
                                   miles@ramsey-ehrlich.coom
26
                                   Attorneys for Defendant Greg Pruett
27

28
     STIPULATION AND ORDER            -3-                           CASE NO. 09-CV-00442
 1   DATED: April 10, 2019     By: /s/ William Farmer (as authorized on 4/9/2019)
                               William Farmer
 2                             FARMER BROWNSTEIN JAEGER &
                             GOLDSTEIN LLP
 3                             235 Montgomery Street, Suite 835
                               San Francisco, CA 94104
 4                             Telephone: (415) 962-2877
                               Facsimile: (415) 520-5678
 5                             wfarmer@fbj-law.com
 6                              Attorneys for Defendant Stuart Woolf
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION AND ORDER         -4-                          CASE NO. 09-CV-00442
                                               ORDER
 1

 2          GOOD CAUSE APPEARING THEREFORE, IT IS HEREBY ORDERED:

 3          The Court hereby dismisses with prejudice Defendants Ingomar Packing Company,

 4   Gregory Pruett, Los Gatos Tomato Products and Stuart Woolf.

 5          IT IS SO ORDERED.

 6   DATED: April 16, 2019.
 7

 8
                                                UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION AND ORDER                       -5-                       CASE NO. 09-CV-00442
                                           PROOF OF SERVICE
 1

 2          I, Claudia Wu, declare that I am over the age of eighteen (18) and not a party to the
 3   entitled action. I am an employee at the law firm of HAUSFELD LLP, and my office is located
 4   at 600 Montgomery Street, Suite 3200, San Francisco, California 94111.
 5          On April 16, 2019, I caused to be served a true and correct copy of the following:
 6
     STIPULATION AND [PROPOSED] ORDER TO DISMISS DEFENDANTS INGOMAR
 7   PACKING COMPANY, GREGORY PRUETT, LOS GATOS TOMATO PRODUCTS
     AND STUART WOOLF
 8   via overnight delivery on the interested parties in this action addressed as follows:
 9
        Sujal Shah
10      MORGAN, LEWIS & BOCKIUS LLP
        One Market Street, Spear Tower
11      San Francisco, CA 94105-1596
        Telephone: (415) 442-1000
12      Facsimile: (415) 442-1001

13      Attorneys for Defendant Ingomar Packing Company

14      George A. Nicoud III
        GIBSON DUNN & CRUTCHER, LLP
15      555 Mission Street, Suite 3000
        San Francisco, CA 94105-2933
16      Telephone: (415) 393-8200
        Facsimile: (415) 393-8306
17
        Attorneys for Defendant Los Gatos Tomato Products
18

19      Gregory C. Nuti
        Kevin W. Coleman
20      NUTI HART LLP
        411 30th Street, Suite 408
21      Oakland, CA 94609
        Telephone: (510) 506-7152
22
        Attorneys for SK Foods, LP
23
            I declare under penalty of perjury under the laws of the State of California that the
24
     foregoing is true and correct.
25
            Executed on April 16, 2019 at San Francisco, California.
26

27
                                                                          Claudia Wu
28
     STIPULATION AND ORDER                           -6-                            CASE NO. 09-CV-00442
